          Case 1:15-cv-01167-JPO Document 148 Filed 02/08/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


   PABLO STAR LTD.; PABLO STAR                            Case No. 15-cv-1167 (JPO)
   MEDIA LTD.,
                                                          Hon. J. Paul Oetken
          Plaintiffs,
          v.                                              ECF Case
   THE WELSH GOVERNMENT; VISIT                            Electronically Filed
   WALES; GRACENOTE d/b/a TRIBUNE
   MEDIA SERVICE; TRIBUNE CONTENCT
   AGENCY, LLC,

          Defendants.




        STIPULATION AND JOINT REQUEST FOR SCHEDULING CONFERENCE

        PLEASE TAKE NOTICE, that upon this Stipulation, Plaintiffs Pablo Star Ltd. And Pablo

Star Media Ltd. (together “Plaintiffs”) and Defendants The Welsh Government and Visit Wales

(together “Defendants”), by and through undersigned counsel for the parties herein, do hereby

stipulate to and jointly request as follows:

        WHEREAS, the United States Court of Appeals for the Second Circuit affirmed the

decision of this Court and issued its Mandate on June 29, 2020 (Dkt. No. 144); and

        WHEREAS, the Supreme Court of the United States denied Defendants’ petition for a

writ of certiorari (U.S. Supreme Court Docket #20-640) and issued notice of its denial to the Court

of Appeals on January 11, 2021;

        IT IS HEREBY STIPULATED by and between the Parties, subject to Court approval,

that:

           •   that Defendants shall serve their Answer to the Second Amended Complaint (Dkt.

               No. 99) no later than February 10, 2020;
              Case 1:15-cv-01167-JPO Document 148 Filed 02/08/21 Page 2 of 3




                •   the Parties shall complete their Initial Conference and file their Joint R. 26(f) report

                    no later than February 19, 2021; and

                •   the Parties jointly request that the Court set a scheduling conference in this matter

                    at the Court’s earliest convenience.



     DATED: February 5, 2021
                                                                    McCulloch Kleinman Law
                                                                   /s/ Kevin McCulloch
                                                                  Kevin P. McCulloch
                                                                  kevin@mkiplaw.com
                                                                  501 Fifth Avenue, Suite 1809
                                                                  New York, New York 10017
                                                                  Attorney for Plaintiffs

  The Clerk of Court is directed to reopen this case.
  The proposed schedule is so ordered.
     DATED: February 5, 2021                                        Arnall Golden Gregory LLP
  Counsel for the parties are directed to attend a
telephonic initial pretrial conference on Thursday,                  /s/ Richard Oparil
February 25, at 12:00 p.m., by dialing (888) 557-8511
and entering access code 9300838.                                  Richard J. Oparil
  So ordered: 2/8/2021                                             Richard.Oparil@agg.com
                                                                   1775 Pennsylvania Ave. NW
                                                                   Ste 1000
                                                                   Washington, DC 20006

                                                                   Attorney for Defendants
       Case 1:15-cv-01167-JPO Document 148 Filed 02/08/21 Page 3 of 3



                                  ORDER

      PURSUANT TO STIPULATION, IT IS SO ORDERED.




Dated: ____________________                   _________________________
                                               Hon. J. Paul Oetken
                                               United States District Judge
